*1228ORDER
The defendant, Edward E. Voccola, appeals from a Superior Court jury conviction for attempting to obtain money under false pretenses and for committing a perjury.
The defendant is ordered to appear on a date to be assigned to show cause why his appeal should not be summarily dismissed. In showing cause, the defendant is directed to address the issue of whether or not the trial justice erred in denying the defendant’s motion for judgment of acquittal on both charges. State v. Giordano, R.I., 440 A.2d 742 (1982).